Opinion issued April 9, 2015




                                      In The

                               Court of Appeals
                                      For The

                          First District of Texas
                             ————————————
                               NO. 01-15-00263-CR
                            ———————————
              IN RE PATRICK LEE CAMPBELL, JR., Relator



            Original Proceeding on Petition for Writ of Mandamus


                          MEMORANDUM OPINION

      Relator, Patrick Lee Campbell, Jr., has filed a petition for writ of mandamus

requesting that this Court compel the trial court to rule on relator’s motion for

forensic DNA testing and appointment of counsel.* We deny the petition.




*
      The underlying case is State of Texas v. Patrick Lee Campbell, Jr., cause number
      10CR3689, pending in the 122nd District Court of Galveston County, Texas, the
      Honorable John Ellisor presiding.
                                 PER CURIAM

Panel consists of Justices Keyes, Bland, and Massengale.

Do not publish. TEX. R. APP. P. 47.2(b).




                                           2